Exhibit 10.98

CONSOL ENERGY INC.

2004 DIRECTORS’ DEFERRED FEE PLAN

HYPOTHETICAL INVESTMENT ELECTION FORM

Investment Election:

Pursuant to the CONSOL Energy Inc. Directors Deferred Fee Plan (the “Plan”), I
hereby elect that the amounts I have deferred under the Plan be deemed to be
invested among such hypothetical investments, and in such percentages, as
specified on Appendix A attached hereto.

Acknowledgments:

 

  •   I understand that the amounts I have deferred under the Plan represent an
unfunded, unsecured obligation of the Company to pay me benefits in the future
in accordance with the terms of the Plan, and that the elections I have made
hereunder are for Plan recordkeeping purposes only and do not represent actual
investments.

 

  •   I understand that in the event the Company sets aside funds to satisfy its
obligations under the Plan, the Company is under no obligation to actually
invest such monies in accordance with the elections I have made hereunder.

 

  •   I understand that the earnings credited to the amounts I have deferred
under the Plan will be based on the hypothetical investments I have elected, and
acknowledge and agree that neither the Company nor the Administrator shall act
as a guarantor, or be liable or otherwise responsible for the investment
performance (including losses) of such hypothetical investments.

 

  •   I understand that the Administrator shall establish reasonable procedures
for crediting earnings (and losses) under the Plan, and acknowledge and agree
that the Administrator has full authority and discretion to decide all matters
relating to the implementation, administration and interpretation of such
procedures, which determinations shall be final, conclusive, and binding upon
all interested parties.

 

  •   I understand that the investment elections made hereunder will apply to
all deferrals that I have made, or will make in the future, under the Plan, and
that my investment elections will remain in effect from year to year unless an
until I change such investment elections by filing a new investment election
form.

This form must be returned to                     , to be effective on or about
the next succeeding January 1st or July 1st.

 

Signature:  

 

Printed Name:  

 

Dated:                                         
                                      , 20     



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

2004 DIRECTORS’ DEFERRED FEE PLAN

APPENDIX A

HYPOTHETICAL INVESTMENT ELECTION FORM

I hereby elect that the amounts I have deferred under the Directors Deferred Fee
Plan be deemed to be invested among the following hypothetical investments in
such percentages as specified below:

 

INVESTMENT

   PERCENTAGE (%)   EQUITY/STOCK:    ALGER MIDCAP GRW INSTL PORT   
                               AMERICAN EUROPACIFIC GR R4   
                               BLACKROCK AURORA PORT INSTL CL   
                               DAVIS NEW YORK VENTURE CL Y   
                               FIDELITY GRTH & INC FD CL A   
                               HOTCHKIS&WILEY MID CAP VAL 1   
                               LEGG MASON PRTNR LRG CAP GWTH   
                               ML BASIC VALUE FUND CL 1   
                               ML EQ INDEX TR TIER 6   
                               TEMPLETON FOREIGN FUND (ADV)   
                               THE MANAGERS SPECIAL EQUITY FUND   
                               BOND/FIXED INCOME:    PIMCO TOTAL RETURN FUND   
                               CASH EQUIV/STABLE VALUE:    STABLE VALUE FUND   
                                                                               
  TOTAL    100 %                   